Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-15-2008

Curaj v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4969




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Curaj v. Atty Gen USA" (2008). 2008 Decisions. Paper 1594.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1594


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-4969


                                   ARTUR CURAJ,

                                                           Petitioner,

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,

                                                          Respondent.


                          On Petition for Review of an Order
                          of the Board of Immigration Appeals
                                 (BIA No. A96-253-187)
                           Immigration Judge: Annie S. Garcy


                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                November 30, 2007


     Before: BARRY, FUENTES, Circuit Judges, and DIAMOND,* District Judge.

                           (Opinion Filed: 15 February 2008)




      *
        Honorable Paul S. Diamond, United States District Judge for the Eastern District
of Pennsylvania, sitting by designation.

                                           -1-
                                OPINION OF THE COURT



FUENTES, Circuit Judge:

       Artur Curaj petitions for review of a decision by the Board of Immigration

Appeals (“BIA”) affirming an order of an Immigration Judge (“IJ”) denying his

application for asylum, withholding of removal, and protection under the Convention

Against Torture (“Convention”). On appeal, Curaj argues that the IJ erred in denying his

claims for relief and that the IJ’s hostility toward Curaj violated his due process rights.

Because we conclude that the IJ’s decision is supported by substantial evidence and that

Curaj’s due process rights were not violated, we will deny the petition.1

       Curaj is a native and citizen of Albania. He claims numerous instances of past

persecution by the Socialist Party because of his membership in the Democratic Party,

including four assaults by Socialist Party members between 1997 and 2001; vandalism of

his mother’s home in 2000; harassment and threats of imminent imprisonment at his

wedding in 2002; and threatening phone calls.

       The IJ concluded that many of the alleged instances of persecution were nothing

more than isolated acts of violence, and moreover, Curaj’s testimony was not credible.

The IJ deemed that a newspaper article submitted to the court “smacks of unreliability,”


       1
        The BIA’s jurisdiction arose under 8 C.F.R. § 1003.1(b)(3) and (9). This Court
has jurisdiction to review the BIA’s final order of removal under 8 U.S.C. § 1252(a).

                                              -2-
because it was incompletely translated and appeared to be concocted in order to support

Curaj’s asylum application. (App. 48.) Moreover, the IJ found Curaj to be “totally

incredible and totally unbelievable” as to his account of his 2002 wedding. (App. 70.)

The IJ elaborated that it was unreasonable for Curaj to have been intimidated by the

arrival of four Socialist Party members, or to fear arrest despite no wrongdoing, when 100

attendants were present and could corroborate Curaj’s innocence.

       We review the IJ’s or BIA’s findings of fact to determine whether they are based

on substantial evidence. “Under this deferential standard of review, we must uphold [a

factual] determination of the BIA or IJ unless ‘any reasonable adjudicator would be

compelled to conclude to the contrary.’” Chen v. Ashcroft, 376 F.3d 215, 222 (3d Cir.

2004) (quoting 8 U.S.C. § 1252(b)(4)(B)). Applying this standard to the record before us,

we conclude that the IJ’s adverse credibility determination and the resulting denial of

relief were supported by substantial evidence. Dia v. Ashcroft, 353 F.3d 228, 247 (3d

Cir. 2003) (“An alien’s credibility, by itself, may satisfy his burden, or doom his claim.”).

       Curaj also argues that the IJ denied him due process of the law by constantly

interrupting him and his attorney, and berating him when he testified that he left his

mother at home alone to go into hiding. An IJ’s statements and behavior while

conducting a hearing may rise to the level of a due process violation where the IJ insults

and belittles a petitioner. See Wang v. Att’y Gen., 423 F.3d 260, 265-69 (3d Cir. 2005)

(calling the petitioner a “horrible father,” and stating that she found it “infuriating” that

Wang “never even one time did anything honest”). However, mere discourtesy on the

                                              -3-
part of an IJ is insufficient to constitute a due process violation. See Abdulrahman v.

Ashcroft, 330 F.3d 587, 597 (3d Cir. 2003) (stating that a due process violation had not

occurred even though the IJ’s language “reflect[ed] an annoyance and dissatisfaction with

[the alien]’s testimony that is far from commendable”).

       In this case, assuming the IJ’s comments reflected impatience and annoyance, they

did not rise to the level of a due process violation. Moreover, the IJ’s interruptions did

not preclude Curaj from testifying fully. Therefore, we hold that there was no denial of

due process of the law based upon the IJ’s conduct.

       For the foregoing reasons, we will deny the petition for review.




                                             -4-